Filed 2/22/21 Marriage of Sangha CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



In re the Marriage of VREITI and
GURPEET SANGHA.
                                                                D077062
VREITI SANGHA,

         Appellant,                                             (Super. Ct. No. 18FL010015C)

         v.

GURPEET SANGHA,

         Respondent.


         APPEAL from an order of the Superior Court of San Diego County,
Daniel F. Link, Judge. Affirmed.
         Law Office of Anthony J. Boucek and Anthony J. Boucek for Appellant.
         Yelman & Associates, Tara L. Yelman and Sara R. Neumann for
Respondent.
         Vreiti Sangha appeals an order awarding Gurpeet Sangha $50,000 in

interim attorney fees under Family Code1 section 2030. Vreiti maintains


1        Statutory references are to the Family Code unless otherwise specified.
that the trial court erred, as a matter of law, in failing to consider evidence of
domestic abuse as a factor in making the award. She also argues the amount
of the award is not supported by substantial evidence. We conclude Vreiti’s
claims do not have merit on the record before us. As such, we affirm.
              FACTUAL AND PROCEDUARAL BACKGROUND
      Vreiti and Gurpeet were married on August 18, 2001, and separated
almost 17 years later. Vreiti filed a petition for dissolution of marriage on
August 22, 2018. There has been no trial on that petition.
      On May 17, 2019, Gurpeet filed a request for order for spousal support,

attorney fees and costs, and monetary sanctions per section 271.2 In his
declaration supporting his request for order, Gurpeet stated that Vreiti
earned a minimum monthly income of $46,130 and had $65,023 in her bank
account, $6,559 in stocks and other assets, and $95,502 in real and personal
property. Gurpeet also declared that he last worked in 2008 as a security
guard and stated he could not work in the United States because of a
restraining order against him. Gurpeet explained that he only had 39 cents
in his bank account and obtaining a dentist license was cost prohibitive.
      Gurpeet attached a copy of a domestic violence restraining order
entered against him on May 21, 2018 in favor of Vreiti and the couple’s two




2     There is no indication in the record that the superior court has ruled on
Gurpeet’s motion for spousal support or sanctions. Because the sole issue
before us involves the order awarding Gurpeet attorney fees, we limit our
discussion of facts as to that issue only.
                                        2
children (the Restraining Order). The Restraining Order expires May 22,
2022. However, in his declaration, Gurpeet claimed that the Restraining
Order was “based on false allegations” and that he did not have the funds to
hire an attorney to defend him against Vreiti’s “false allegations.”
         Gurpeet also submitted an income and expense declaration as well as a
fee declaration of counsel. He lodged at least 13 exhibits, but most of those
exhibits were offered in support of his request for sanctions (which is not
before us on this appeal). Gurpeet requested $70,000 in attorney fees and
costs.
         Vreiti opposed Gurpeet’s request for attorney fees. She argued Gurpeet
could obtain a job in the United States as a soccer coach or security guard.
She also maintained that Gurpeet could work in Canada, where he is a
citizen and his family lives. Vreiti also requested that the court take judicial
notice of the Restraining Order.
         In further support of her opposition, Vreiti submitted text messages
between Gurpeet and her, photographs, an invoice for car repairs, tax filings,
and an e-mail regarding her compensation.
         In Vreiti’s declaration, she emphasized that Gurpeet had “physically
(as well as emotionally and financially) abused” her “[t]hroughout [their] 16-
year marriage.” Specifically, Vreiti discussed abusive events from 1995,
2003, 2005, 2006, 2007, 2008, 2010 through 2015, and 2018. She also
disputed Gurpeet’s characterization of her “lavish” vacations as well as her
financial fitness before separation. She also maintained that Gurpeet could
receive financial support from his “upper-middle class” parents.
         In addition, Vreiti submitted the declaration of her sister-in-law, Aaina
Ganotra. Ganotra declared that she heard Gurpeet threaten to kill Vreiti


                                          3
and harm Ganotra’s brother in law. Ganotra also corroborated Vreiti’s

allegation that Gurpeet had abused drugs.3
      Vreiti submitted an income and expense declaration. She also filed a
witness list that included five witnesses, besides herself, that all were to
testify about “[d]omestic [v]iolence and [c]aregiving of [c]hildren.”
      In the memorandum of points and authorities in support of her
opposition to Gurpeet’s request for order, Vreiti focused on her claims of
domestic abuse and argued that, under sections 2032 and 4320, she should
not be required to pay Gurpeet any amount for his attorney fees.
      In his reply, Gurpeet refuted Vreiti’s allegations of domestic violence,
claiming such allegations had never been adjudicated. He argued he was the
actual victim of abuse and that Vreiti has sufficient funds to pay the
requested fees. In support of his reply, Gurpeet submitted declarations from
Dr. Shehma Khan and Jaswinder Chatha to, among other things, contradict
some of Vreiti’s allegations of domestic abuse. He also submitted a self-
declaration in reply wherein he claimed to be the victim of “ongoing physical,
verbal and emotional abuse throughout” the couple’s marriage.
      Each party lodged multiple objections to much of the evidence offered
by the other party relating to Gurpeet’s request for order. Vreiti additionally
objected to Gurpeet’s reply memorandum.
      On July 31, 2019, the superior court held a hearing on Gurpeet’s
request for order. At the beginning of the hearing, the court addressed some
of the parties’ respective evidentiary objections. The court struck all third
party declarations, which related to allegations of domestic violence on behalf


3     From our review of the record, it appears that Vreiti submitted other
declarations from individuals to support her claims of domestic violence.
However, Vreiti does not cite to these declarations in her briefs and does not
otherwise explain their significance, if any.
                                        4
of both parties. The court did not strike Gurpeet’s reply but indicated that it
would give “very little weight” to any new information contained in Gurpeet’s
reply declaration “because there’s not a lot of corroboration to it.”
      Before argument, after both counsel mentioned domestic violence
during their arguments about evidentiary issues, the court offered guidance
regarding the impact of allegations of domestic violence on the court for
purposes of determining whether interim attorney fees should be awarded:
         “Well, that’s—your client—there is a protective order
         protecting petitioner [Vreiti]. A domestic violence hearing
         was held here and an order was made. That isn’t changing.
         [¶] As far as to the specifics of that or any defense that
         goes to that, that, once again, doesn’t have much value. [¶]
         Before I do hear your argument, I’ll say this because this
         might help you in tailoring your arguments. [¶] We had—
         petitioner filed a domestic restraining order against
         respondent. Everyone—due process was had. A hearing
         was held and a significant restraining order—permanent
         restraining order was put into place for, I believe, four
         years and that had the desire effect of protecting the victim
         or the petitioner and the children that were on the
         restraining order. [¶] So that was a majority of the value
         the restraining order possesses. [¶] The Court does realize
         that when a domestic violence restraining order does go
         into effect, it has—has an effect on other things such as
         spousal support. Possibly attorney fees. I’m not sure in
         this case you’re going to have a good argument for that.”


      Then after a brief discussion of some prior procedural issues, the court
added: “I will listen to why you think domestic violence affects [section 2030
fees] specifically, but I think that has little to no bearing on the 2030 fees. [¶]
Now, any further fees beyond that and spousal support very well may be a
different story. But we’re not there yet and I don’t want to address that.”
      Gurpeet’s counsel was first to argue, emphasizing that fees under
section 2030 were mandatory to ensure that each party had access to legal

                                        5
representation for purposes of a dissolution action. Counsel presented
evidence regarding the finances of both parties and the reasons Gurpeet was

entitled to $70,000 in attorney fees and costs.4
      Toward the conclusion of her argument, Gurpeet’s counsel asserted
that the issuance of a domestic violence restraining order is not a bar to a
request for attorney fees. Counsel also emphasized that Gurpeet had never
been criminally convicted of domestic violence. And Gurpeet’s counsel
cautioned that she would be raising domestic violence issues at trial, stating
that Gurpeet was a victim of abuse during the marriage.
      In response, Vreiti’s counsel began her argument by focusing on the
domestic violence issue: “We are asking that the Court deny husband’s
request for attorney fees on the grounds that a victim of severe habitual
physical violence should not be required to subsidize the cost of litigation
necessary to pay for her abuser.” After discussing how the case had been
litigated, counsel returned to the domestic violence issue, arguing that it was
“not appropriate to require a victim to pay the legal costs of her abuser.” To
this end, Vreiti’s counsel insisted that, under sections 2030 and 2032, the
court is to consider the amount of the attorney fee award that is “just and
reasonable under the relative circumstances of the respective parties.”
Quoting section 4320, counsel added that “ ‘[a]ll documented evidence of any
history of domestic violence . . . between the parties or perpetrated by either
party against either party’s child is to be considered’ ” when determining
whether attorney fees should be awarded.

4      Because the parties are not disputing that Vreiti was the higher earner
of the parties and they are not challenging the court’s determination of need
and ability to pay, we eschew a detailed discussion of the evidence presented
by the parties regarding those issues. Instead, we focus primarily on the
evidence of domestic violence, which Vreiti claims here was not considered by
the court.
                                       6
      Counsel emphasized Vreiti had “testified that she suffered emotional
distress from domestic violence . . . [and had] been diagnosed with
posttraumatic stress disorder because of the domestic violence.” After
Gurpeet’s counsel objected to these assertions, the court overruled the
objection and commented:
         “That she’s been diagnosed. No. She has the proper
         documentation. [¶] But as I stated earlier, I think that
         domestic violence and evidence thereof has a place. And
         clearly the Court is very—very careful on and sensitive to
         the fact of having a domestic violence victim pay anything
         to the person who caused the domestic violence. And I
         know that’s disputed. However, there was a finding. [¶]
         And the Court has to decide how relevant it is to attorney[ ]
         fees. I don’t think it has a lot of relevance to attorney[ ]
         fees. That’s my position and its not changing. [¶] It’s not
         to say that it won’t have an effect somewhere else down the
         line, whether it be temporary spousal support or otherwise.
         But I’m not there yet and I’m not going to make any
         advisory rulings. [¶] But what it does—so I’m not sure I
         want petitioner to go into any more about the domestic
         violence because I’m aware of it. I’ve read the papers. I
         think it has some relevance at some point. It clearly had
         some relevance in protecting her and protecting the kids
         and it has that desired effect and she has that protection
         now. [¶] How it relates to an out-spouse, for lack of a
         better term, to properly represent himself in the division of
         assets is a completely different issue. [¶] So once again, I
         said it earlier and it’s not to be insensitive, but looking at
         the law, I think the domestic violence here has little value
         when it comes to need and ability [to pay] attorney[ ] fees.
         [¶] So I do not want you to focus on domestic violence
         anymore. And the Court is well aware of it.”

      Despite the court’s comments, Vreiti’s counsel was not finished
discussing domestic violence. She maintained the court should consider
domestic violence when determining whether interim attorney fees
should be awarded under section 2030. In response, the court again
                                       7
tried to explain its approach to considering evidence of domestic
violence in determining whether an award for interim attorney fees was
warranted under the circumstances facing the parties:
        “And I’m saying it’s not relevant. You’re not saying that
        she incurred expenses or loss of income because of the
        [domestic violence]. You’re saying the [domestic violence]
        happened and therefore I should take it into account. [¶]
        But you’re not showing or connecting that relationship.
        You’re not showing the nexus as to why need and ability
        attorney fees reflect on her ability to earn or—in fact, that
        argument has never been made. So that’s why I’m not
        seeing the relevance.”

     Vreiti’s counsel responded that domestic violence caused the
breakdown of the parties’ marriage and, without domestic violence,
Vreiti “would never have had to incur any of these attorney fees had it
not been for the need to escape her abuser.” Counsel then implied that
Gurpeet could have avoided incurring legal fees for the dissolution
proceeding had he not abused Vreiti.
     The court indicated that it believed domestic violence played a role
in the need for a divorce but stated it was “sure there’s a variety of
reasons [why] she’s leaving the marriage, whether he agrees with them
or not.” The court emphasized that the parties “still have to go through
the process. And both sides are entitled to a proper defense, especially,
if one is the higher wage earner.”
     The court then returned to the issue of domestic violence and
explained why domestic violence was not going to prevent it from
awarding attorney fees:
        “So I—once again, I think that’s a bit of—it’s a bit of a red
        herring. We can’t just say domestic violence caused it,

                                      8
            since it was the whole cause of the marriage—or the
            dissolution of the marriage, because of that, she shouldn’t
            have to pay a dime. [¶] The process still has to take place.
            Assets and debts unrelated to any domestic violence have
            to be divided. [¶] And therefore, domestic violence does
            have its place in other aspects of what we’re going to do
            possibly, but not this.”

         Vreiti’s counsel then discussed Gurpeet’s lack of need for funds to pay
for his attorney fees, but she later moved to admit into evidence exhibits 1
through 8. In the reporter’s transcript, these exhibits are simply referred to
as “Domestic Violence Related Documents.” Except for exhibit 1, which was
the Restraining Order, the other seven exhibits were not specifically
identified or described at the hearing. The court indicated that it could take
judicial notice of exhibit 1 “at the RFO after hearing” despite Gurpeet’s
counsel’s objection that it was not relevant. Vreiti’s counsel agreed with the
court.
         Gurpeet’s counsel then indicated that she had objected to exhibits 1
through 8 on “foundation issues” and that they could not be authenticated.
The court then stated that it would not receive exhibits 1 through 8.
         At the conclusion of the hearing, the court awarded Gurpeet $50,000 in
attorney fees and ordered Vreiti to provide half of a tax refund to Gurpeet.
         In the Findings and Order After Hearing, the court indicated that it
took judicial notice of the Restraining Order.
                                   DISCUSSION
         As a threshold matter, we note that we are somewhat perplexed
regarding how each party presents the primary issue before us. According to
Vreiti, the superior court erred because it did not consider evidence of
domestic violence in determining that attorney fees were justified under
section 2030. In response, Gurpeet cautions us that if we follow Vreiti’s


                                         9
reasoning, we would fundamentally change the interpretation and purpose of
section 2030. In other words, Gurpeet seems to suggest that a superior court
cannot consider evidence of domestic violence in evaluating a request for
interim attorney fees.
      Yet, considering the record before us, we disagree with the parties’
respective framing of the issue before us. The superior court allowed the
parties to argue about the impact of domestic violence on Gurpeet’s request
for attorney fees. Although the court excluded some evidence that Vreiti
claims demonstrated domestic violence, there was evidence of domestic
violence before the court, notably Vreiti’s declaration detailing the abuse she
experienced during the marriage. In addition, the court took judicial notice of
the Restraining Order. And, despite the evidence of domestic violence before
it, the court still awarded Gurpeet attorney fees under section 2030.
      So, this is not the case urged by Vreiti where a court refused to consider
any evidence of domestic violence before awarding interim attorney fees. Nor
does this case support Gurpeet’s claim that consideration of evidence of
domestic violence undermines the purpose of section 2030. Instead, this is a
case where both parties submitted evidence of domestic violence and the
court gave little weight to such evidence in determining that interim attorney
fees should be awarded. As such, we view the main issue before us as a claim
that the court abused its discretion in awarding a party interim attorney fees.
      Section 2030 provides that the trial court “shall ensure that each party
has access to legal representation . . . by ordering, if necessary based on the
income and needs assessments, one party . . . to pay to the other party, or to
the other party’s attorney, whatever amount is reasonably necessary for
attorney’s fees and for the cost of maintaining or defending the proceeding
during the pendency of the proceeding.” (§ 2030, subd. (a)(1).)


                                       10
      “In determining the necessity of making such an award, the trial court
must determine what award would be ‘just and reasonable under the relative
circumstances of the respective parties.’ (§ 2032, subd. (a).) The factors to be
considered in determining the relative circumstances of the parties include,
to the extent relevant, those used for determining spousal support,
enumerated in section 4320, including the catchall ‘[a]ny other factors the
court determines are just and equitable.’ (§ 4320, subd. (n); see § 2032,
subd. (b).)” (In re Marriage of Smith (2015) 242 Cal.App.4th 529, 533
(Smith).)
      A trial court has wide discretion in awarding attorney fees under
section 2030. Our review of an order awarding such fees is for an abuse of
that discretion. (In re Marriage of Sorge (2012) 202 Cal.App.4th 626, 662.)
“Applying the abuse of discretion standard, we consider de novo any
questions of law raised on appeal, but will uphold any findings of fact
supported by substantial evidence. [Citation.] The trial court’s order ‘will be
overturned only if, considering all the evidence viewed most favorably in
support of its order, no judge could reasonably make the order made.’
[Citation.]” (Smith, supra, 242 Cal.App.4th at p. 532.)
      Here, Vreiti claims the superior court improperly “refus[ed] to consider
documented and testimonial evidence of domestic violence in its
consideration of her abuser’s request for an interim award of attorney[ ] fees
pursuant to [section 2030].” In this sense, she argues the court made an
evidentiary error: It improperly excluded specific documentary and
testimonial evidence. Indeed, this framing becomes clearer in the questions
presented section of the opening brief. Vreiti presents the salient issues as
follows:
            “A. Does a trial court err as a matter of law in refusing to
            consider documented history of domestic violence when

                                         11
         making an award of interim attorney[ ] fees in light of
         recent amendments to the applicable statutes?

         “B. Does a trial court abuse its discretion in excluding
         documented evidence of a history of domestic violence when
         making an award of interim attorney[ ] fees in light of
         recent amendments to the applicable statutes?

         “C. As a matter of statutory interpretation, must
         documented evidence of a history of domestic violence
         demonstrate an adverse impact on the victim’s finances in
         order to be relevant for consideration?”

      Thus, as Vreiti represents the errors for us to consider, it appears the
superior court excluded certain testimonial and documentary evidence of
domestic violence. As such, we would expect the opening brief to cite to the
record where the evidence was excluded, cite to the actual evidence, discuss
the evidence in detail to allow us to understand what was being offered
below, and provide cogent legal authority to support Vreiti’s position.
Nevertheless, the opening brief is lacking in these respects.
      It is an appellant’s duty to support arguments in his or her briefs by
references to the record on appeal, including citations to specific pages in the
record. (Duarte v. Chino Community Hospital (1999) 72 Cal.App.4th 849,
856.) “Appellate briefs must provide argument and legal authority for the
positions taken. ‘When an appellant fails to raise a point, or asserts it but
fails to support it with reasoned argument and citations to authority, we
treat the point as waived. [Citations.]’ ” (Nelson v. Avondale Homeowners
Assn. (2009) 172 Cal.App.4th 857, 862 (Nelson); see United Grand Corp. v.
Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142, 146 (Malibu Hillbillies)
[“ ‘In order to demonstrate error, an appellant must supply the reviewing
court with some cogent argument supported by legal analysis and citation to
the record.’ ”].)) “We are not bound to develop appellants’ arguments for

                                       12
them. [Citation.] The absence of cogent legal argument or citation to
authority allows this court to treat the contentions as waived.” (In re
Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830 (Falcone); see
Malibu Hillbillies, at p. 146.)
      Although Vreiti claims the superior court excluded testimonial
evidence, she provides no citation to the record to support her position. In

reviewing the record, we found a witness list she submitted.5 However, it is
not clear that she attempted to call any witnesses at the subject hearing or
that the court prohibited her from doing so. In our review of the record, we
discovered that the court excluded declarations from third parties offered by
Vreiti as well those offered by Gurpeet. Yet, Vreiti does not provide any
citations to the record identifying these declarations. Nor does she discuss
the content of these declarations or explain why they should have been
admitted. These shortcomings waive her claim the superior court erred in
excluding testimonial evidence of domestic violence. (See Malibu Hillbillies,
supra, 36 Cal.App.5th at p. 146; Nelson, supra, 172 Cal.App.4th at p. 862;
Falcone, supra, 164 Cal.App.4th at p. 830.)
      Vreiti’s argument about documentary evidence is no better presented.
Although she does cite to the record where eight exhibits (exhibits 1-8) were
not received by the court, she does not cite to where the actual exhibits exist
in the record. Nor does Vreiti describe these documents in any sort of detail
or explain why they should have been admitted beyond her assertion that
they are documented evidence of domestic violence.
      In the reporter’s transcript, exhibits 1 through 8 are merely referred to
as “Domestic Violence Related Documents.” That said, it is clear from the
context that exhibit 1 is the Restraining Order. The rest of the exhibits are


5     We note that Vreiti does not cite to the witness list in her opening brief.
                                       13
not sufficiently described in the reporter’s transcript or the opening brief to
explain what each exhibit contains. The court excluded the exhibits on the
ground they were “not relevant.” In addition, Gurpeet objected to these
exhibits for additional reasons, including hearsay and lack of authentication.
However, the court took judicial notice of the Restraining Order.
      In reviewing the record, we believe we have located exhibits 2
through 8. They consist of text messages between Vreiti and Gurpeet,
photographs, and an estimate for repairs to a vehicle. However, without
additional explanation, we cannot ascertain with any certainty how each
exhibit documents a history of domestic violence as Vreiti claims. In other
words, Vreiti has failed to satisfy her burden of citing to the record and
providing cogent legal argument that the court erred in excluding exhibits 2
through 8. As such, she has waived these arguments on appeal. (See Malibu
Hillbillies, supra, 36 Cal.App.5th at p. 146; Nelson, supra, 172 Cal.App.4th at
p. 862; Falcone, supra, 164 Cal.App.4th at p. 830.)
      Vreiti’s failure to sufficiently cite to the record and provide legal
authority is all the more damaging to Vreiti’s arguments here when we
consider the evidence that was before the court. Among other things, the
court admitted evidence of domestic violence. For example, in Vreiti’s
declaration, she stated that Gurpeet had abused her during their entire
marriage; she suffers from emotional distress and panic attacks because of
the abuse; she has been diagnosed with posttraumatic stress disorder; and
Gurpeet was verbally and physically abusive and controlling. Also, the court
took judicial notice of the Restraining Order.
      In addition, Gurpeet offered evidence that he suffered from domestic
violence as well. In his reply declaration, he asserted that “Vreiti . . . was a
perpetrator of domestic violence against [him] with ongoing physical, verbal


                                        14
and emotional abuse throughout [their] marriage.” He also provided further
details of the alleged abuse in his declaration. Vreiti objected to Gurpeet’s
reply declaration and the statements of abuse in it, but the court overruled
the objection, noting the “new information . . . has very little weight because
there’s not a lot of corroboration to it. So the Court is going to provide the
appropriate weight to the new statements that came out in the reply
declaration.”
      Thus, on the record before us, it is clear that the court admitted some
evidence of domestic violence. Accordingly, this is not a case, as suggested by
Vreiti, where a court excluded all evidence of domestic violence. Instead, the
court admitted some such evidence, gave it little weight in awarding interim
attorney fees, but cautioned the parties that evidence of domestic violence
could play a greater role in later proceedings. And we cannot reweigh the
evidence that was before the superior court. (See Darab Cody N. v. Olivera
(2019) 31 Cal.App.5th 1134, 1141 (Darab Cody) [“ ‘ “we do not reweigh
evidence or reassess the credibility of witnesses” ’ ”].)
      Although the shortcomings we have identified in the opening brief are
sufficient grounds on which to affirm the superior court’s order, we also
address an additional argument Vreiti advanced at the hearing below and
suggests in her briefs here. At the hearing, Vreiti’s counsel forcefully implied
that the court could not award interim attorney fees in favor of Gurpeet
because of evidence of past domestic violence: “We are asking the Court deny
husband’s request for attorney fees on the grounds that a victim of severe
habitual physical violence should not be required to subsidize the cost of
litigation necessary to pay her abuser.” The opening brief echoes this
argument, relying on a recent amendment to subdivision (i) of section 4320,




                                        15
implying that evidence of domestic abuse prohibits a superior court from

awarding interim attorney fees to an abuser under section 2030.6
      We agree that subdivision (i) requires a court to consider documented
evidence of any history of domestic violence in ordering spousal support (see
§ 4320, subd. (i)) and section 2032, subdivision (b) instructs a court to
consider the circumstances of the respective parties described in section 4320
when making an award of attorney fees under section 2030. However,
nothing in sections 2030, 2032, or 4320 support the position that documented
evidence of a history of domestic abuse absolutely prohibits a court from
awarding interim attorney fees. Further, Vreiti acknowledges there is no
authority “directly addressing the effect of the amendments to [section]
4320[, subdivision] (i) on the trial court’s discretion to award fees (interim or
final) pursuant to [section] 2032.” Nevertheless, she maintains that Darab
Cody, supra, 31 Cal.App.5th 1134 provides some guidance on the issue.
However, that case is not helpful to Vreiti’s position.
      In Darab Cody, supra, 31 Cal.App.5th 1134, the mother, among other
things, challenged an order denying her request that the father pay her
$100,000, under section 7605, to finance the litigation. The mother claimed
section 7605 required the superior court to conduct a needs-based assessment
for fees and base its determination only on the parties’ relative ability to


6     However, during oral argument, Vreiti’s counsel clarified Vreiti’s
position. He explained that Vreiti was not arguing that the court could not
award attorney fees to Gurpeet under section 2030 because of evidence of
past domestic violence. Instead, counsel made clear Vreiti’s primary
argument was that the superior court did not consider any evidence of
domestic violence. For the reasons stated ante, we reject this contention.
The court considered evidence of domestic violence but did not give it much
weight. As Vreiti’s counsel agreed, Vreiti is not asking this court to reweigh
the evidence, which we could not do in any event. (See Darab Cody, supra, 31
Cal.App.5th at p. 1141.)
                                        16
finance the litigation and on no other factors. (Darab Cody, at p. 1142.) The
mother specifically took issue with the superior court’s consideration of a
domestic violence restraining order (DVRO) that was entered against her for
the benefit of the father and their child. (Ibid.) The appellate court noted
that it was appropriate for the superior court to evaluate the issue of attorney
fees awarded pursuant to section 7605 under the same circumstances
pertinent to a similar evaluation under section 2032. (Darab Cody, at
pp. 1142-1143.)
      In denying the mother’s request for $100,000 in attorney fees, the
superior court observed: “ ‘Unfortunately, the papers do not clearly state how
much of the total is allocated to the DVRO proceedings, the non-DVRO
proceedings, and future proceedings.’ ” (Darab Cody, supra, 31 Cal.App.5th
at p. 1143.) The superior court further noted that the mother had lost in the
DVRO proceedings, and there was no law authorizing fees to the losing,
restrained party. (Ibid.) Additionally, the court found “ ‘that an award of
attorney fees to a restrained party for fees incurred in connection with that
domestic violence proceeding would be contrary to the purposes of the
Domestic Violence Protection Act.’ ” (Id. at pp. 1143-1144.) However, the
court did not conclude that the fact a DVRO had been entered against the
mother operated as a per se ban to the mother from obtaining attorney fees
related to other portions of the litigation. Instead, the superior court
determined that attorney fees to the mother for non-DVRO issues were not
warranted for other reasons, not related to the issuance of the subject DVRO.
Indeed, the court found that the mother was not entitled to attorney fees
incurred in connection with other issues based on the court’s rulings on the
merits of those issues. The superior court explained: “ ‘Here the fees do not
appear to have been incurred on necessary issues or in a reasonable manner


                                       17
and, in some instances, the fees were incurred in a way that increased the
fees for all parties.’ ” (Id. at p. 1144.) Moreover, the superior court found
that the mother’s request for attorney fees for future litigation was “ ‘not
supported by the facts and the circumstances and should be denied.’ ” (Ibid.)
      The appellate court concluded that the record confirmed “the trial
court’s observation that there is no clear allocation of the fees requested to
either the DVRO proceedings, the non-DVRO proceedings, or future
proceedings.” (Darab Cody, supra, 31 Cal.App.5th at p. 1144.) The court
further determined that the record was “incapable of supporting any request
for attorney fees” and “the facts and circumstances of this case support the
trial court’s determination.” (Id. at p. 1145.)
      Here, there are no facts that are analogous to the situation in Darab
Cody. Gurpeet is not seeking attorney fees for the DVRO proceeding wherein
he lost and was restrained. And Vreiti, except for the limited substantial
evidence challenge we discuss below, is not challenging any of the facts or
circumstances relied on by the court in awarding Gurpeet fees. Thus, Darab
Cody does not support Vreiti’s position in the instant action.
      Finally, in almost a throwaway argument, Vreiti argues the amount of
attorney fees awarded to Gurpeet is not supported by substantial evidence.
To this end, Vreiti maintains the court did not admit into evidence Gurpeet’s
exhibits M and Y, which both contained billing invoices from Gurpeet’s
attorney. In other words, Vreiti argues the only evidence submitted by
Gurpeet to support an award of $50,000 were exhibits M and Y. This
argument ignores both the rest of the evidence Gurpeet submitted and the
deferential substantial evidence standard of review we must apply.
      In applying the standard of review of substantial evidence, we imply all
necessary findings supported by substantial evidence (Berman v. Health Net


                                       18
(2000) 80 Cal.App.4th 1359, 1364; Sobremonte v. Superior Court (1998) 61
Cal.App.4th 980, 991) and “construe any reasonable inference in the manner
most favorable to the judgment, resolving all ambiguities to support an
affirmance.” (Burton v. Cruise (2010) 190 Cal.App.4th 939, 946.) “If more
than one reasonable inference may be drawn from undisputed facts, the
substantial evidence rule requires indulging the inferences favorable to the
trial court’s judgment. [Citations.]” (Davis v. Continental Airlines, Inc.
(1997) 59 Cal.App.4th 205, 211.) We are required to accept all evidence that
supports the successful party, disregard the contrary evidence, and draw all
reasonable inferences to uphold the verdict. Credibility is an issue of fact for
the finder of fact to resolve (Johnson v. Pratt & Whitney Canada, Inc. (1994)
28 Cal.App.4th 613, 622), and the testimony of a single witness, even that of
a party, is sufficient to provide substantial evidence to support a finding of
fact (In re Marriage of Mix (1975) 14 Cal.3d 604, 614).
      Here, in Gurpeet’s declaration, he requested $70,000 in attorney fees.
He represented that he had borrowed $30,000 from his brother to pay for
incurred attorney fees and costs. Gurpeet also stated that he owed his
attorney $13,593.82. Those two amounts added together are close to the
$50,000 awarded by the court. In addition, Gurpeet’s attorney submitted a
declaration detailing her hourly rate (as well as the rates of other attorneys
in her firm), the work she had performed on behalf of Gurpeet, and the work
she anticipates performing in representing Gurpeet in the future. Counsel
also confirmed the amount of attorney fees requested by Gurpeet. This
evidence is more than sufficient to support the court’s determination that the
amount of $50,000 in attorney fees was warranted.
      In summary, we determine there was no abuse of discretion. The court
considered evidence of domestic violence brought by both parties, gave it little


                                       19
weight, and determined that, “to ensure each party has access to legal
representation,” an award of $50,000 to Gurpeet was appropriate. (See
§ 2030, subd. (a)(1).) Moreover, Vreiti does not challenge the court’s
determination of need or ability to pay. On the record before us, we cannot
say “no judge could reasonably make the order made.” (Smith, supra, 242
Cal.App.4th at p. 532.)
                                DISPOSITION
      The order is affirmed. Gurpeet is entitled to his costs on appeal.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                      20